Corliss, J.
Judge Wallin and myself, while we concur in the opinion of the Chief Justice in all other respects, are unable to agree with him in his view that the indictment is insufficient on the ground that the keeping of the place, and the resorting of persons to such place, for the purpose of drinking intoxicating liquors as a beverage, are not alleged to have been contemporaneous. The allegation is that the defendant, at certain specified times, “did keep a place * * * where persons were permitted to resort for the purpose of drinking intoxicating liquors as a beverage,” At these times he not only kept a place, but he kept *318a place where a certain thing was permitted to be done. These two elements of the crime are bound up together by the closest connection, and the time specified clearly relates to both. The construction which the Chief Justice places upon the indictment seems to us to interpolate into it some additional language. His conclusion is that the pleading is open to the interpretation that the thing permitted to be done at the place might, consistently with the language of the indictment, have been done before defendant kept the place. To express such an idea, the language must have been: “Where such persons had been permitted,” etc.; or “where, before such time, persons were permitted,” etc. This is not the language of the indictment. It will not change the meaning of the words used to transpose them. Let us place the allegation as to time at the end. It could have been placed there without violating any rule of law. The indictment would have read, to give its substance, as follows: “The defendants kept a place where persons were permitted to resort for the purpose of drinking intoxicating liquors as a beverage on the 1st day of January, 1892, and at divers times up to and including January 10, 1894,” Would such an indictment be open to the criticism that it left it uncertain whether the keeping of the place and the permitting of the particular thing to be done therein were contemporaneous? The case of Skinner v. State, (Ind. Sup.) 22 N. E. 115, is in point. There the allegation was that at a particular time the defendants “did then and there keep a place where intoxicating liquors were sold,” etc. The use of the words “then and there” before the word “keep” was mere surplusage, for the allegation was that defendants, “on the 1st day of June, 1888, and continuously thereafter, to the day of making this indictment, at the state and county aforesaid, did then and there keep,” etc. The time and place were fully set out just before the words “did keep a place,” and adding the words “then and there” were entirely unnecessary. With these idle words eliminated, the indictment was the same as the indictment in this case; and it was sustained by the court. “The words used in an indictment must *319be construed in their usual acceptance in common language, except words and phrases defined by law, which are to be construed according to their legal meaning.” Comp. Laws, § 7247. If I should state that on a certain day I kept a place where liquors were sold, would I be understood in common parlance as asserting that the liquors were sold there, not while, but before, I kept the place? To our minds the meaning is clear, and the order appealed from must be reversed; and it is so ordered.
(60 N. W. Rep. 988.)
Reversed.